DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 3, 4, and 6-20 are pending.

Allowable Subject Matter
Claims 1, 3, 4, and 6-20 are allowed.

The following is an Examiner’s Statement of Reasons for Allowance: 

Claim 1 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display apparatus, wherein 
the driver calculates the reduced compensation constant for the pixel by an equation “Wr = Wd * RGB / GRAY1”, where Wr represents the reduced compensation constant for the pixel, Wd represents the determined compensation constant for the pixel, RGB represents the input image data for the pixel, and GRAY1 represents the first reference gray level; and
generates the final image data for the pixel by compensating the input image data for the pixel by an equation “RGBout = RGB * {(1 + Wr)^(1/Ɣ)}”, where RGBout represents the final image data for the pixel, and Ɣ represents a gamma value of the display apparatus.

Claim 19 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a display system, wherein 

generates the final image data for the pixel by compensating the input image data for the pixel by an equation “RGBout = RGB * {(1 + Wr)^(1/Ɣ)}”, where RGBout represents the final image data for the pixel, and Ɣ represents a gamma value of the display apparatus.

Claim 20 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination:
a display system, wherein 
the driver calculates the reduced compensation constant for the pixel by an equation “Wr = Wd * RGB / GRAY1”, where Wr represents the reduced compensation constant for the pixel, Wd represents the determined compensation constant for the pixel, RGB represents the input image data for the pixel, and GRAY1 represents the first reference gray level; and
generates the final image data for the pixel by compensating the input image data for the pixel by an equation “RGBout = RGB * {(1 + Wr)^(1/Ɣ)}”, where RGBout represents the final image data for the pixel, and Ɣ represents a gamma value of the display apparatus.

The most relevant prior art is Choi (US 2018/0130425) in view of Jun (US 2015/0287350), Lin (US 2019/0237001), and Kim (US 2016/0351133) which teach the concepts of compensating input image data based on the position of a pixel when the pixel image gray data is greater than or equal to a first reference gray level and based on a reduced compensation constant when the pixel input image gray data is less than the first reference gray level. 

the driver calculates the reduced compensation constant for the pixel by an equation “Wr = Wd * RGB / GRAY1”, where Wr represents the reduced compensation constant for the pixel, Wd represents the determined compensation constant for the pixel, RGB represents the input image data for the pixel, and GRAY1 represents the first reference gray level; and
generates the final image data for the pixel by compensating the input image data for the pixel by an equation “RGBout = RGB * {(1 + Wr)^(1/Ɣ)}”, where RGBout represents the final image data for the pixel, and Ɣ represents a gamma value of the display apparatus.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1900.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694   

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694